Citation Nr: 1451267	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) but excluding depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran has verified active service with the Air Force from December 1985 to April 1989.  He served with the Air National Guard of Tennessee from April 1989 to November 1991 and had active duty for training (ACDUTRA) from May 1989 to August 1989.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied service connection for PTSD.  The Veteran testified before the undersigned Veterans Law Judge in September 2014.

Although the claim was characterized as entitlement to service connection for PTSD, there are also diagnoses of major depression, major depressive disorder, and alcohol abuse.  Entitlement to service connection for depression was previously denied in an April 2009 rating decision.  The Veteran did not appeal that decision and new and material evidence was not received within one year.  Therefore, that decision became final and new and material evidence is required to reopen this claim.  See 38 C.F.R. § 3.156 (2014).  Based on the foregoing, and the fact that a claim for service connection encompasses all psychiatric symptomatology regardless of how that symptomatology is diagnosed, the Board has recharacterized the issues on appeal as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in Virtual VA includes VA treatment records dated from July 2010 to February 2014 and a copy of the July 2013 VA examination, which were reviewed by the Agency of Original Jurisdiction (AOJ) prior to issuance of the April 2014 Supplemental Statement of the Case (SSOC).  Virtual VA also includes a copy of the September 2014 hearing transcript.  There are no documents in the electronic folder in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding records, to attempt to verify the Veteran's claimed stressors, and to afford him another VA examination.  

An August 2010 VA treatment record indicates that the Veteran applied for disability benefits with the Social Security Administration (SSA) and that his claim was still under appeal.  These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, any outstanding VA treatment records should be obtained.

In this case, VA outpatient treatment records reflect that the Veteran has been diagnosed with PTSD and major depressive disorder.  The July 2013 VA examiner diagnosed PTSD, major depression, and alcohol abuse.

Establishing entitlement to service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The Veteran does not assert that he was involved in combat or that his stressors are related to hostile military or terrorist activity.  Therefore, corroboration of his reported stressors is required.
The Veteran has reported the following stressors:  1) the death of Sgt. J.R.D. from a heart attack during an overnight at a launch control facility near Minot Air Force Base (AFB) (see statements dated in August 2010 and October 2013); 2) an incident in which a maintenance technician was almost decapitated when a cable brake failed resulting in a gash to his neck (see July 2013 VA examination and October 2013 statement); and 3) an incident in which a fellow serviceman committed suicide at a party after an argument with his wife (see July 2013 VA examination and Hearing Transcript (Tr.) at 8).

Regarding the first claimed stressor, in October 2013, the Veteran reported that Sgt. J.R.D. died in February 1989.  The AOJ requested that the Joint Services Records Research Center (JSRRC) verify this stressor, but indicated that the incident occurred on March 18, 1989.  See October 2013 JSRRC Request Form.  JSRRC responded that it researched historical information for the Veteran's unit at Minot AFB from February through April 1989, but did not find any information regarding the death of Sgt. J.R.D.  The Board notes that the Veteran initially reported that the incident occurred in August 1985.  See August 2010 statement.  More recently, he stated that it occurred in September 1985.  Therefore, on remand, the AOJ should request that JSRRC attempt to verify the death of Sgt. J.R.D. in August and September 1985.  

Regarding the second claimed stressor, the Veteran reported that the injury took place in May 1985.  See October 2013 statement.  The AOJ requested that the JSRRC verify this stressor.  In response, the JSSRC indicated that it researched the historical information for Veteran's unit from April through June 1985, but did not find any information regarding an incident in which a cable brake failed resulting in the injury of a servicemember.  JSRRC also coordinated its research with the Air Force Safety Center with negative results.  The Veteran did not discuss this stressor during the September 2014 hearing and no additional information has been provided.  Therefore, no further attempts are required to verify this stressor.

Regarding the third claimed stressor, during the July 2013 VA examination, the Veteran reported that he witnessed a servicemember's suicide.  During the September 2014 hearing, he testified that a servicemember committed suicide after having an argument with his wife.  The incident occurred at a get-together the Veteran attended.  He said that it occurred in late 1987 or early 1988 - sometime around New Years Day.  See Hearing Tr. at 8.  He later stated that it was still cold and that he thought it was in January or February 1988.  See id. at 9.  A remand is required so that the JSRRC can attempt to verify this stressor.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Obtain any outstanding VA medical records and associate with the paper or virtual claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request that the JSRRC attempt to verify the following claimed stressors:  1) the death of Sgt. J.R.D. (see August 2010 statement for full name) from a heart attack at a launch control facility near Minot AFB in August or September 1985; and 2) the suicide of a servicemember at Minot AFB that occurred sometime between December 1988 and February 1989.  Any additional actions necessary for independent verification of the alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.

All efforts to document the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

4.  After completing the foregoing development, schedule the Veteran for a VA PTSD examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

a.  Advise the examiner as to whether any of the Veteran's reported stressors have been verified.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

b.  As to other diagnosed psychiatric disorders, the examiner must provide an opinion regarding each diagnosed disorder whether it is at least as likely as not that such diagnosed disorders are etiologically related to service, to include any verified stressors.  The examiner must also comment on whether each diagnosed disorder is caused or aggravated by a service-connected disability.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



